Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 -13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa  US20090065780A1 in view of    Kamino US20120249911A1.
Regarding claim 1, Yasukawa teaches an electro-optical device (figs. 4, 5, 6), comprising: a substrate (10); a pixel electrode (9a); a first light-shielding layer (6a) provided between the substrate (10) and the pixel electrode (9a); a transistor (30) extending between the substrate (10) and the first light-shielding layer (6a) and including a semiconductor layer (1a; [0084]) overlapping with the first light-shielding layer (6a) in a plan view (see fig. 4); a second light-shielding layer (11a) provided between the substrate (10) and the semiconductor layer (1a) and overlapping with the semiconductor layer (1a) in a plan view (see fig. 4); an insulating layer (12, 41, 42, 43, 44) provided between the substrate (10) and the pixel electrode (9a).
However, Yasukawa does not explicitly disclose a cavity provided at both sides of the semiconductor layer in a width direction and at both sides of the semiconductor layer in a length direction, in a plan view.
Kamino teaches a cavity (611; [0073] rectangular frame-like shape void) provided at both sides of the semiconductor layer (306) in a width direction (see fig. 10B; is a top plan view of fig 10A) and at both sides of the semiconductor layer (306) in a length direction (see fig. 10B), in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electro-optical device of Yasukawa with cavity as taught by Kamino for the purpose of suppressing the photo-leakage current and improving the image quality ([0007]).
Regarding claim 2, Yasukawa and Kamino teach the electro-optical device according to claim 1, Kamino further teaches wherein the cavity (611) surrounds the semiconductor layer (306) in a plan view (see fig. 10B).
Regarding claim 4, Yasukawa and Kamino teach the electro-optical device according to claim 1, Kamino further teaches wherein the cavity (611) is provided from a position on the substrate side (309; for reference see fig. 3A)) relative to the semiconductor layer (306) to a position on the pixel electrode side (304) relative to the semiconductor layer (306), in a thickness direction being a direction perpendicular (611, see fig. 10C) to the substrate (309; see fig. 3A).
Regarding claim 5, Yasukawa and Kamino teach the electro-optical device according to claim 4, Kamino further teaches wherein the semiconductor layer  (306) is positioned behind at least one of the light-shielding layer (305) and the cavity (611) when viewed from any direction from the substrate side (309)(see fig. 10B).
Regarding claim 6, Yasukawa and Kamino teach the electro-optical device according to claim 4, however Kamino teaches  wherein the cavity (611a) is provided up to a position on the pixel electrode side (side of 304) relative to a gate electrode (307) provided on the pixel electrode side (304)  relative to the semiconductor layer (306) of the transistor in the thickness direction, and the gate electrode (306) is electrically coupled with a scan line (21) formed as any one of the first light-shielding layer (307 light shielding) and the second light-shielding layer, from the pixel electrode side relative to the cavity. (see fig. 10B)
Regarding claim 7, Yasukawa and Kamino teach the electro-optical device according to claim 1, Kamino further teaches wherein a first end (left side 711) being an end of the cavity (712) on the pixel electrode side (304) includes a first bent portion (middle portion 711; see fig. 
Regarding claim 8, Yasukawa and Kamino teach the electro-optical device according to claim 1, Kamino further teaches wherein a second end (right side 711) being an end of the cavity (712) on the substrate side (309) includes a second bent portion (top portion, 711; see fig. 11A) bent toward an outside being opposite to where the semiconductor layer (310d) is positioned in a plan view (see fig. 10C).
Regarding claim 9, Yasukawa and Kamino teach the electro-optical device according to claim 1, Kamino teaches wherein the insulating layer (310d) includes an outer wall formation film (film 310d between 612, 613 and 306; fig. 10C) provided to cover the semiconductor layer (306) and constituting a wall surface (top wall surface of 612, 613) of the cavity (611) opposite to the semiconductor layer (see fig. 10B, 10C), and
the outer wall formation film (film 310d between 612, 613 and 306) is provided with an opening portion (612, 613) communicating with the cavity (611) at a portion overlapping with the semiconductor layer (306) on the pixel electrode side (304; fig. 10C).
Regarding claim 10, Yasukawa and Kamino teach the electro-optical device according to claim 1, Kamino further teaches wherein the insulating layer (310d) includes an inner wall formation film (film 310d between 612, 613 and 306; fig. 10C) provided to cover the semiconductor layer (306) and constituting a wall surface (top wall surface of 612, 613) of the cavity (611) on the semiconductor layer side (see fig. 10B, 10C).
Regarding claim 11, Yasukawa and Kamino teach the electro-optical device according to claim 1, Kamino further teaches comprising: an inner wall formation film (film 310d between 612, 613 and 306; fig. 10C) provided to surround the semiconductor layer (306) on the semiconductor layer (306) side relative to the cavity (612, 613) and constituting a wall surface (top wall surface of 612, 613) of the cavity (611) on the semiconductor layer side (see fig. 10B, 10C).
Regarding claim 12, Yasukawa teaches an electro-optical device (figs. 4, 5, 6), comprising: a substrate (10); a pixel electrode (9a); a first light-shielding layer (6a) provided between the substrate (10) and the pixel electrode (9a); a transistor (30) extending between the substrate (10) and the first light-shielding layer (6a) and including a semiconductor layer (1a; [0084]) overlapping with the first light-shielding layer (6a) in a plan view (see fig. 4); a second light-shielding layer (11a) provided between the substrate (10) and the semiconductor layer (1a) and overlapping with the semiconductor layer (1a) in a plan view (see fig. 4); and an insulating layer (12, 41, 42, 43, 44) provided between the substrate (10) and the pixel electrode (9a).
However, Yasukawa does not explicitly disclose wherein in a plan view, the semiconductor layer and the insulating layer are separated at both sides of the semiconductor layer in a width direction and at both sides of the semiconductor layer in a length direction.
Kamino teaches in Fig, 4 wherein in a plan view, the semiconductor layer (306) and the insulating layer (310d)(411; [0037]) are separated at both sides of the semiconductor layer (306) in a length direction (see fig. 4A) for the purpose of suppressing the photo-leakage current and improving the image quality ([0007])(also as in Fig 4A extending the void).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electro-optical device of Yasukawa with cavity as taught by Kamino in Fig. 4 for the purpose of suppressing the photo-leakage current and improving the image quality ([0007]).
Furthermore, Fig. 4 of Kamino does not explicitly disclose wherein in a plan view, the semiconductor layer and the insulating layer are separated at both sides of the semiconductor layer in a width direction.
Kamino teaches in Fig. 10 wherein in a plan view, the semiconductor layer (306) and the insulating layer (310d)(411; [0037]) are separated at both sides of the semiconductor layer (306) in a width direction (see fig. 10B) for the purpose of suppressing the photo-leakage current and improving the image quality ([0007])(also as in Fig 10B extending the void).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electro-optical device of Kamino in Fig. 4 with a cavity as taught by Kamino in Fig. 10 for the purpose of suppressing the photo-leakage current and improving the image quality ([0007]).
Regarding claim 13, Yasukawa and Kamino teach claim 1, Yasukawa teaches an electronic apparatus (fig. 1) comprising the electro-optical device (figs. 4, 5, 6) according to claim 1

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa  US20090065780A1 in view of    Kamino US20120249911A1 further in view of  Kurth US 20170191868 A1

Regarding claim 3, Yasukawa and Kamino teach the electro-optical device according to claim 1, however do not teach wherein an inside of the cavity is vacuum.
Kurth teaches wherein an inside of the cavity  (101) is vacuum ([0041] cavity has a vacuum) for the purpose to minimize thermal conduction via gas molecules. [0007]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the the air cavity of Kamino with the vacuum cavity as taught by Kurth for the purpose to minimize thermal conduction via gas molecules. [0007]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650.  The examiner can normally be reached on M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AGNES DOBROWOLSKI/Examiner, Art Unit 2871                                  

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871